11th Court of Appeals
Eastland, Texas
Opinion
 
David Lee Clark
            Appellant
Vs.                  No. 11-04-00008-CR – Appeal from Ector County
State of Texas
            Appellee
 
            David Lee Clark has filed in this court a motion to dismiss his appeal.  The motion is signed
by both Clark and his attorney.
            The motion is granted, and the appeal is dismissed.
 
                                                                                    PER CURIAM
 
April 1, 2004
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.